Title: From Lemuel Brackett to John Quincy Adams, 6 November 1826
From: Brackett, Lemuel
To: Adams, John Quincy


				
					At a meeting of the Inhabitants of the town of Quincy held at the Town Hall on Monday the sixth day of November 1826.
					November 6, 1826
				
				Voted unanimously That the town in their corporate capacity acceed to the proposition made by President Adams through the Supervisors of the Adams Temple & School Fund.Voted That Hon Thomas Greenleaf, Hon Josiah Quincy, Hon Thomas Boylston Adams, Edward Miller Esqr. & George W Beale Esqr. Supervisors of the Adams Temple & School Fund, be fully authorised & impowered in behalf of the town, to conclude with President Adams an agreement in writing by indenture or otherwise, whereby at his expense, a Vault or Tomb may be constructed under the stone Temple to be erected for the use of the Congregational Society in this town, wherein may be deposited the mortal remains of the late John Adams & of Abigail his beloved & only Wife, & that within the walls of the Temple, at a suitable place to be approved by him, a tablet or tablets of marble or other stone, may be adapted to the side of the wall, with a view to durability & with such obituary Inscription, or Inscriptions as he may deem proper.Attest
				
					Lemuel BrackettTown Clerk.
				
				
			